             Case 1:21-cv-03282-JMF Document 18 Filed 07/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 RICHARD BELLIS,                                                          :
                                                                          :
                                     Plaintiff,                           :   21-CV-3282 (JMF)
                                                                          :
                   -v-                                                    :         ORDER
                                                                          :
 NEW YORK CITY DEPARTMENT OF EDUCATION,                                   :
                                                                          :
                                     Defendant.                           :
                                                                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

        On July 23, 2021, Defendant filed a motion to dismiss the complaint under Rule 12(b) of the
Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days
after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

        Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted on
June 16, 2021, ECF No. 14, Plaintiff shall file any amended complaint by August 13, 2021.
Plaintiff will not be given any further opportunity to amend the complaint to address issues raised
by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed, Defendant
shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF stating that it
relies on the previously filed motion to dismiss. If Defendant files an answer or a new motion to
dismiss, the Court will deny the previously filed motion to dismiss as moot. If Defendant files a
new motion to dismiss, any opposition shall be filed within five weeks, and any reply shall be filed
within four weeks of any opposition.

      If no amended complaint is filed, the existing briefing schedule shall remain in effect,
pursuant to which Plaintiff shall file any opposition to the motion to dismiss by August 27, 2021,
and Defendant shall file any reply by September 24, 2021. See ECF No. 14.

        SO ORDERED.

Dated: July 23, 2021                                       __________________________________
       New York, New York                                          JESSE M. FURMAN
                                                                 United States District Judge
